United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2037
                                    ___________

David R. Wiles,                       *
                                      *
             Appellant,               *
                                      *
       v.                             * On appeal from the United States
                                      * District Court for the Eastern
Ralf J. Salke; Gary H. Campbell;      * District of Missouri.
Nancy Schlerding; Tony Gammon;        *
Teresa Thornberg; Gail Bailey,        *    [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                           Submitted: October 31, 2000

                                Filed: November 7, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Missouri inmate David R. Wiles appeals the pre-service dismissal of his 42
U.S.C. § 1983 action, which included a claim that several defendants affiliated with the
Moberly Correctional Center and Correctional Medical Services showed deliberate
indifference to Mr. Wiles’s serious medical needs. We reverse and remand.
        Liberally construing the complaint, see Haines v. Kerner, 404 U.S. 519, 520
(1972) (per curiam), Mr. Wiles alleged in considerable detail that defendants, by
effectively abdicating their policy-making and oversight responsibilities, caused Mr.
Wiles’s avoidable loss of kidney function, and subsequently caused him to endure
undue pain and other medical complications. We conclude that these facts support an
Eighth Amendment claim and therefore that the district court erred in dismissing Mr.
Wiles’s complaint. See Conley v. Gibson, 355 U.S. 41, 45-46 (1957) (complaint
should not be dismissed for failure to state claim unless it appears beyond doubt that
plaintiff can prove no set of facts in support of his claim that would entitle him to
relief); Estelle v. Gamble, 429 U.S. 97, 104 (1976) (Eighth Amendment violated where
prison officials are deliberately indifferent to prisoner’s serious medical needs);
Aswegan v. Henry, 49 F.3d 461, 464 (8th Cir. 1995) (serious medical need is one
obvious to layperson or supported by medical evidence, like physician’s diagnosis);
Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (supervisory liability under § 1983 can
arise if supervisor knowingly facilitated, approved, or turned blind eye to
unconstitutional conduct); Johnson v. Lockhart, 941 F.2d 705, 707 (8th Cir. 1991)
(“Abdication of policy-making and oversight responsibilities can reach the level of
deliberate indifference and result in the unnecessary and wanton infliction of pain to
prisoners when tacit authorization of subordinates’ misconduct causes constitutional
injury.”).

      Accordingly, we reverse the judgment of the district court and remand for further
proceedings. We deny Mr. Wiles’s motion on appeal to amend his complaint and to
add defendants, without prejudice to his right to renew such a motion in the district
court. See generally Whitney v. New Mexico, 113 F.3d 1170, 1171 (10th Cir. 1997)
(sua sponte dismissal appropriate only where “patently obvious” that plaintiff cannot
prevail on alleged facts, and opportunity to amend would be futile; pro se litigants
should be given reasonable opportunity to amend).




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-